DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 have been examined.

Specification
The disclosure is objected to because of the following informalities: In the seventh line of paragraph [0009], “the information” begins a sentence, and should therefore be “The information”.  In the third line of paragraph [0011], “only and” should be “only, and” with a comma, to make the sentence easier to parse.  
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  In the third line of claim 16, “meat product” should be “meat products” for consistency.  Appropriate correction is required.
Claims 17-21 are objected to because of the following informalities:  In the second line of claim 17, “the executable instructions” should be “wherein the executable instructions”; alternatively, in the third line of claim 17, “cause” could be changed to “causing”.  Appropriate correction is required.


Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 11-16, and 17-21 have been analyzed under 35 U.S.C. 101, as potentially directed to an abstract idea, which would be a judicial exception.  However, although the claimed invention could be used in the context of commerce, the claims themselves are not directed to commercial interactions, or to any other category of abstract idea.  Claims 1-21 are therefore patent-eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kavanagh et al. (U.S. Patent Application Publication 2015/0221011).  As per claim 1, .
As per claim 2, Kavanagh discloses that the one or more characteristics of the packaged food product can comprise recall data that identifies whether the packaged food product is included in a recall of packaged food products (paragraphs 31 and 32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh as applied to claim 2 above, and further in view of official notice. Kavanagh does not disclose obtaining the recall data from a recall data source, but official notice is taken that obtaining data from data sources is well known (Kavanagh’s recall data would presumably have to be obtained from some source or sources).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to obtain the recall data from a recall data source, for the obvious advantage of acquiring the recall data; furthermore and specifically, Kavanagh discloses a product recall involving other products, rather than the packaged food product or its ingredients (paragraph 32), making it obvious to obtain the recall data from a data source external to the computer system which may be owned and operated by a particular merchant or manufacturer associated with the packaged food product, so as to acquire the information disclosed by Kavanagh as being communicated.  
4 is rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh as applied to claim 1 above, and further in view of Rolih et al. (U.S. Patent Application Publication 2017/0315700) and official notice.  Kavanagh discloses stating if a problem was discovered with a batch after production, and communicating that the packaged food product is under recall (paragraph 34), which may be construed as sending an alert to the customer or the mobile computing device (although Kavanagh does not use the word “alert”), and which implies a determination of a recall including the packaged food product.  Rolih teaches engaging customers with alerts such as recalls (paragraph 74).  Kavanagh does not disclose storing information identifying the customer or the mobile computing device, but official notice is taken that it is well known to store information identifying customers and/or their computing devices.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to store information identifying the customer or the mobile computing device, for at least the obvious advantage of being able to readily reach the customer with new or further information; and to send an alert to the customer or the mobile computing device in response to determining that the packaged food product is included in a recall of packaged food products, for such obvious advantages as complying with legal requirements, avoiding liability, and acquiring or maintaining a reputation for ethical and competent behavior.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh as applied to claim 1 above, and further in view of official notice.  As per claim 5, Kavanagh discloses the one or more characteristics of the packaged food product identifying a type of food contained in of the packaged food product (paragraph .  
As per claim 8, Kavanagh does not disclose causing a graphical user interface to be displayed on the mobile computing device, the graphical user interface comprising one or more graphical depictions of the one or more characteristics of the packaged food product; however, official notice is taken that graphical user interface are well known, and well known to be used to depict or present information.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to cause a graphical user interface to be displayed on the mobile computing device, the graphical user interface comprising one or more graphical depictions of the one or more characteristics of the packaged food product, for at least the obvious advantage of readily arranging display of the one or more characteristics of the packaged food product in a way easily seen and understood. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh as applied to claim 1 above, and further in view of Rolih et al. (U.S. Patent Application Publication 2017/0315700).  Kavanagh does not disclose using a progressive web .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh and Rolih as applied to claim 6 above, and further in view of Hullverson et al. (U.S. Patent Application Publication 2020/0250733).  Hullverson teaches storing behavior data characterizing the activity of a user and/or a pet (paragraphs 16 and 24), teaches using a mobile application or mobile device application (paragraphs 70, 98, and 115); teaches training a food recommendation model using the behavior data (paragraphs 16, 24, 79, 80, 100, 101, and 102); and teaches determining a food recommendation using the food recommendation model.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to store behavior data characterizing the customer’s activity with the progressive web application, train a food recommendation model using the stored behavior data, and determine a food recommendation using the food recommendation model, for such obvious advantages for such obvious advantages as being useful to a customer, and profiting from the sale of recommended foods, making the food recommendation likely . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh as applied to claim 1 above, and further in view of Brazell (U.S. Patent Application Publication 2014/0379465).  Kavanagh does not disclose obtaining one or more customer preferences from the mobile computing device, and sending a food recommendation to the mobile computing device based on the one or more customer preferences and the one or more characteristics of the packaged food product.  However, Brazell teaches obtaining one or more customer preferences from a device (paragraphs 33-37, 74, 77, and 86; Figures 4, 6C, 6D, 6E, 6F, and 6G), where the device can be a mobile computing device (paragraphs 26 and 31), teaches sending a food recommendation to a user/customer and her device based on the one or more customer preferences (Figures 4, 6H, and 6I; paragraphs 77, 80, and 86), and also teaches basing recommendations on food items which the user already has (paragraphs 42, 43, 44, and 46) (the packaged food product may be a food product which the user already has).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to obtain one or more customer preferences from the mobile computing device, and sending a food recommendation to the mobile computing device based on the one or more customer preferences and the one or more characteristics of the packaged food product, for such obvious advantages (as in Brazell) as being useful to a customer, and profiting from the sale of recommended food ingredients to the customer and/or from payments from advertisers. 
10 is rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh as applied to claim 1 above, and further in view of Brazell (U.S. Patent Application Publication 2014/0379465) and official notice.  Brazell teaches sending an ingredient list to a user and her device (e.g., paragraphs 36, 42-44, 81-83, 86, 87, and 90; Figure 6I), where the device can be a mobile computing device (paragraphs 26 and 31).  Note also Brazell (Abstract; paragraphs 19 and 87, etc.) for advertising.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to send an ingredient list to the mobile computing device with the one or more characteristics of the packaged food product, for such obvious advantages (as in Brazell) as being useful to a customer, and profiting from the sale of recommended food ingredients to the customer and/or from payments from advertisers.
Neither Kavanagh nor Brazell discloses obtaining recipe data from a recipe database, but official notice is taken that it is well known to obtain data from an appropriate database.  (This could take the form of a manufacturer or seller of the packaged food product obtaining recipe data from a recipe database of its own, or, for example, using a search engine to obtain recipe data from somewhere on the Internet.)  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to obtain recipe data from a recipe database for such obvious advantages as providing the user with a recipe using the packaged food product, and thus encouraging a purchase the packaged food product, or further purchases of the same kind of product, or profiting from advertisers .  

Claims 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh et al. (U.S. Patent Application Publication 2015/0221011) in view of Rolih et al. (U.S. Patent Application Publication 2017/0315700) and official notice.  As per claim 11, Kavanagh discloses an information delivery system comprising an information delivery computing device connected to a communication network (Abstract; Figure 1; paragraph 45), the information delivery computing device (“server” in Kavanagh) configured to: receive a request from a mobile computing device for information regarding a packaged food product, wherein the request is generated in response to a customer capturing image data from an indicator label on the packaged food product with the mobile computing device (paragraphs 30 and 45; Figures 1 and 3); and displaying the mobile computing device information about one or more characteristics of the packaged food product (ibid.; also paragraphs 31-44).  Kavanagh does not expressly disclose receiving the request via a transceiver, but official notice is taken that transceivers are well known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to have at least one transceiver and receive the request via a transceiver, for at least the obvious advantage of readily enabling the two-way communication disclosed by Kavanagh.   
Kavanagh does not disclose using a progressive web application, but Rolih teaches progressive web applications, and their uses in displaying information 
As per claim 12, Kavanagh discloses that the one or more characteristics of the packaged food product can comprise recall data that identifies whether the packaged food product is included in a recall of packaged food products (paragraphs 31 and 32).
As per claim 13, Kavanagh does not disclose that the information delivery system is configured to obtain the recall data from a recall data server, but official notice is taken that obtaining data from data servers is well known (Kavanagh’s recall data would presumably have to be obtained from some source or sources).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to obtain the recall data from a recall data server, for the obvious advantage of acquiring the recall data; furthermore and specifically, Kavanagh discloses a product recall involving other products, rather than the packaged food product or its ingredients (paragraph 32), making it obvious to obtain the recall data from a data source, plausibly a server, external to the server which may be owned and operated by a particular merchant or manufacturer associated with the 
As per claim 14, Kavanagh discloses stating if a problem was discovered with a batch after production, and communicating that the packaged food product is under recall (paragraph 34), which may be construed as sending an alert to the customer or the mobile computing device (although Kavanagh does not use the word “alert”), and which implies a determination of a recall including the packaged food product.  Rolih teaches engaging customers with alerts such as recalls (paragraph 74).  Kavanagh does not disclose storing customer data identifying the mobile computing device, but official notice is taken that it is well known to store information identifying customers or other persons and their computing devices.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to store customer data identifying the customer or the mobile computing device, for at least the obvious advantage of being able to readily reach the customer with new or further information; and to send an alert to the customer at the mobile computing device in response to determining that the packaged food product is included in a recall of packaged food products, for such obvious advantages as complying with legal requirements, avoiding liability, and acquiring or maintaining a reputation for ethical and competent behavior.
Kavanagh does not disclose storing historical data identifying packaged food products viewed by the customer, but official notice is taken that it is well known to store   information identifying products or corresponding web pages viewed by customers or other persons browsing or following links to online catalogues or other websites.  .  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh, Rolih, and official notice as applied to claim 11 above, and further in view of Johns et al. (U.S. Patent Application Publication 2009/0327939).  Kavanagh does not disclose that the progressive web application comprises a graphical user interface that includes a plurality of filtering levels to allow the customer to navigate to a food item of interest.  However, Johns teaches a graphical user interface or interfaces that includes a plurality of filtering levels to allow the user to navigate to a specific item of interest (paragraphs 46-50 and 81-86; Figures 4 and 13).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing for the progressive web application to comprise a graphical user interface that includes a plurality of filtering levels to allow the customer to navigate to a food item of interest, for the obvious advantage of enabling the customer to obtain information about, and perhaps to buy, a food item of interest to him, with concomitant profit to the manufacturer or seller. 

Claims 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh et al. (U.S. Patent Application Publication 2015/0221011) in view of Rolih et al. (U.S. Patent Application Publication 2017/0315700) and official notice.  As .
Kavanagh does not disclose a non-transitory computer readable medium comprising executable instructions stored thereon, [wherein] the executable instructions, when executed by a processor of a computing device, cause the computing device to perform operations.  However, Rolih teaches computer readable media storing executable instructions to be executed by a processor or processors (paragraphs 64-69).  Rolih does not teach that the computer readable medium or media is/are non-transitory, although Rolih does teach that devices suitable for storing computer program 
As per claim 18, Kavanagh discloses that the one or more characteristics of the packaged food product can comprise recall data that identifies whether the packaged food product is included in a recall of packaged food products (paragraphs 31 and 32).
As per claim 19, Kavanagh discloses stating if a problem was discovered with a batch after production, and communicating that the packaged food product is under recall (paragraph 34), which may be construed as sending an alert to the customer or the mobile computing device (although Kavanagh does not use the word “alert”), and which implies a determination of a recall including the packaged food product.  Rolih teaches engaging customers with alerts such as recalls (paragraph 74).  Kavanagh does not disclose storing customer data identifying the mobile computing device, but official notice is taken that it is well known to store information identifying customers or other persons and their computing devices.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of 
Kavanagh does not disclose storing historical data identifying packaged food products viewed by the customer, but official notice is taken that it is well known to store   information identifying products or corresponding web pages viewed by customers or other persons browsing or following links to online catalogues or other websites.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to store historical data identifying packaged food products viewed by the customer, for at least the obvious advantage of presenting further information (such as advertisements, offers, or product recall alerts) relevant to those products.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh, Rolih, and official notice as applied to claim 17 above, and further in view of Johns et al. (U.S. Patent Application Publication 2009/0327939).  Kavanagh does not disclose that the progressive web application comprises a graphical user interface that includes a plurality of filtering levels to allow the customer to navigate to a food item of interest.  However, Johns teaches a graphical user interface or interfaces that includes a plurality of filtering levels to allow the user to navigate to a specific item of interest (paragraphs .  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh, Rolih, and official notice as applied to claim 17 above, and further in view of Brazell (U.S. Patent Application Publication 2014/0379465).  Kavanagh does not disclose obtaining one or more customer preferences from the mobile computing device, and sending a food recommendation to the mobile computing device based on the one or more customer preferences and the one or more characteristics of the packaged food product.  However, Brazell teaches obtaining one or more customer preferences from a device (paragraphs 33-37, 74, 77, and 86; Figures 4, 6C, 6D, 6E, 6F, and 6G), where the device can be a mobile computing device (paragraphs 26 and 31), teaches sending a food recommendation to a user/customer and her device based on the one or more customer preferences (Figures 4, 6H, and 6I; paragraphs 77, 80, and 86), and also teaches basing recommendations on food items which the user already has (paragraphs 42, 43, 44, and 46) (the packaged food product may be a food product which the user already has).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce or communications on the date of inventors’ filing to obtain one or more customer preferences from the mobile computing device, and .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, and objected to for a minor informality, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Kavanagh et al. (U.S. Patent Application Publication 2015/0221011), discloses elements of claim 11, as set forth above, with another element obvious in view of Rolih et al. (U.S. Patent Application Publication 2017/0315700), and official notice being taken that transceivers are well known.  Claim 15, which depends from claim 11, is found obvious based further on the teaching of Johns et al. (U.S. Patent Application Publication 2009/0327939).  Walsh et al. (U.S. Patent Application Publication 2019/0087770) is also relevant to filtering at various levels (paragraph 42; Figure 4A).  However, Kavanagh, Rolih, Johns, and Walsh do not disclose, teach, or reasonable suggest the specific of claim 16, that the plurality of filtering levels comprises a first filtering level allowing the filtering of meat products by a type of animal, a second filtering level allowing the filtering of meat products by cut .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kitada (U.S. Patent 7,299,988) discloses an information processing system, hand held cellular phone, and information processing method.  Kim (U.S. Patent 9,195,960) discloses a mobile terminal and control method thereof.  Hodges (U.S. Patent 10,185,981) discloses systems and methods for providing product information.
Kitada (U.S. Patent Application Publication 2006/0049259) discloses an information processing system, hand held cellular phone, and information processing method.  Kim (U.S. Patent Application Publication 2014/0045433) discloses a mobile terminal and control method thereof.  Hodges (U.S. Patent Application Publication 2016/0267568) discloses systems and methods for providing product information.  Espinoza et al. (U.S. Patent Application Publication 2017/0083921) disclose a system and method for retrieving product information and providing customer support.  Walsh et al. (U.S. Patent Application Publication 2019/0087770) disclose supply knowledge portal systems and methods.
Lazzari et al., “FoodRepo: An Open Food Repository of Barcoded Food Products,” disclose, inter alia, building an openly accessible database of barcoded food products.   
, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	February 11, 2022